Citation Nr: 0102272	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-19 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for cervical strain.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for back strain, with history of minimal 
diffuse bulge at L2-3, L3-4, and L4-5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1998.  This appeal arises from an August 1999 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).

The issues of entitlement to service connection for a 
bilateral knee disorder and cervical strain will be addressed 
in the remand portion of this document.


FINDINGS OF FACT

1.  The service medical records reveal that the veteran 
entered military service with moderate pes planus; there is 
no indication in the service medical records that the 
veteran's pre-existing pes planus increased in severity 
during his period of military service; there is no competent 
medical evidence of record showing any treatment for the 
veteran's alleged pes planus.

2.  The April 1999 VA examination demonstrated moderate 
limitation of lumbar spine motion, but there was no objective 
evidence of severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, abnormal mobility on forced motion, neurological 
involvement, or muscle spasm, and no objective evidence of 
additional functional loss due to pain.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).

2.  The criteria for an evaluation of 20 percent, and not in 
excess thereof, for back strain, with history of minimal 
diffuse bulge at L2-3, L3-4, and L4-5, from December 1998, to 
the present, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Pes Planus

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2000).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2000).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2000).

On the veteran's October 1988 enlistment examination, the 
examiner noted moderate pes planus, asymptomatic.  The 
veteran's October 1998 separation examination report did not 
note any foot pathology.  There is no indication in any of 
the service medical records of any complaints of, or 
treatment for, foot pain and/or flat feet.  The veteran has 
not indicated that he has received treatment since his 
separation for "arch" problems or for pes planus.

Subsequent to service, there is absolutely no competent 
medical evidence showing any treatment for the veteran's pes 
planus.  The veteran has not submitted any competent medical 
evidence related to his claim for service connection for pes 
planus.  VA examinations conducted in April and May 1999 show 
no complaints relating to his arches or to pes planus.

Moderate pes planus was noted at the veteran's entrance into 
service.  While the veteran contends that his flat feet have 
"gotten worse," the service medical records do not show any 
complaints, or treatment, related to the veteran's feet.  His 
feet were noted to be normal on separation.  The veteran has 
also submitted no competent medical evidence related to his 
claimed foot condition showing any current disability, or any 
treatment since separation from service.  He was informed 
through the rating decision and the statement of the case 
that the evidence showed no treatment or complaints relating 
to pes planus during service and no trauma to the feet.  On a 
report of medical history in May 1996 the veteran noted that 
he had no foot trouble.  The evidence of record reveals that 
the veteran's pes planus existed prior to his military 
service and did not increase in severity during service.  As 
such, the preponderance of the evidence is against the 
veteran's claim for service connection for pes planus.

The Veterans Claims Assistance Act of 2000 (VCAA) expands the 
notification requirements and development procedures in 
connection with the duty to assist.  However, the Board finds 
that with respect to this claim all possible development has 
been conducted.  The service medical records were obtained 
and there is no evidence of postservice treatment for foot 
complaints.  Additional VA examinations would not tend to 
show that the pes planus noted at entry into active duty 
increased in severity during service.  Thus, we find no 
prejudice to the veteran in reaching a determination on this 
issue at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Evaluation of Back Strain

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2000).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran injured his lower back on several occasions 
during service.  Service connection for back strain, with 
history of minimal diffuse bulge at L2-3, L3-4, and L4-5, was 
granted in August 1999, with a 10 percent evaluation assigned 
from December 22, 1998.  The veteran seeks a higher 
evaluation.

The veteran's back disorder is currently rated under code 
5295.  The current 10 percent evaluation contemplates 
characteristic pain on motion, and a 20 percent evaluation 
requires muscle spasm on extreme forward bending and loss of 
lateral spine motion.  A 40 percent evaluation requires 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2000).  

Under code 5292, slight limitation of motion of the lumbar 
segment of the spine warrants a 10 percent evaluation, 
moderate limitation of motion warrants a 20 percent 
evaluation, and severe limitation of motion warrants a 40 
percent evaluation.  38 C.F.R. Part 4, Code 5292 (2000).

A VA examination was conducted in April 1999.  The veteran 
reported back pain, and stated that he used a cane for 
relief.  On examination, there was no objective evidence of 
painful motion, spasm, weakness or tenderness.  Ranges of 
lumbar spine motion were as follows: flexion to 45 degrees; 
extension to 30 degrees; right lateral flexion to 28 degrees; 
left lateral flexion to 30 degrees.  The diagnosis was 
arthralgia of the lumbosacral spine with loss of function due 
to pain.  X-rays were not considered necessary.


The VA examination report demonstrated moderate limitation of 
lumbar spine motion, particularly flexion which was measured 
at 45 degrees.  This warrants a 20 percent evaluation under 
code 5292.  The severe limitation of motion which is required 
for a 40 percent evaluation was not shown.  38 C.F.R. Part 4, 
Code 5292 (2000).

The examination report does not demonstrate objective 
evidence of severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, or abnormal mobility on forced motion, which are 
required for a 40 percent evaluation under code 5295.  38 
C.F.R. Part 4, Code 5295 (2000).  Similarly, there is no 
neurological involvement or muscle spasm which would support 
a higher evaluation under code 5293.  38 C.F.R. Part 4, Code 
5293 (2000).

While the veteran reported complaints of pain, these 
complaints of pain do not warrant a rating in excess of 20 
percent under 38 C.F.R. §§ 4.40 and 4.45 because the 
examination findings did not substantiate additional range- 
of-motion loss in the lumbosacral spine, due to pain 
attributable to the service-connected disability, on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  Given the medical findings 
which did not reflect range of motion deficits that came 
close to the requirements for a rating in excess of 20 
percent, and the lack of other objective findings, the Board 
finds that a preponderance of the evidence is against a 
finding of "additional functional loss" due to limitation of 
motion in the lumbar spine caused by pain complaints on the 
recent examination.

Accordingly, the Board finds that, based on the evidentiary 
record, the veteran's service connected back strain, with 
history of minimal diffuse bulge at L2-3, L3-4, and L4-5, 
merits a 20 percent evaluation, and not in excess thereof, 
from December 22, 1998, to the present.  38 C.F.R. Part 4, 
Code 5292 (2000). See Fenderson, supra.


ORDER

Service connection for pes planus is denied.

An initial disability evaluation of 20 percent, and no 
higher, for back strain, with history of minimal diffuse 
bulge at L2-3, L3-4, and L4-5, is granted.


REMAND

The veteran has contended that service connection is 
appropriate for a bilateral knee disorder and for cervical 
strain. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The service medical records show that the veteran was seen in 
November 1991 with a left knee contusion.  X-ray showed no 
bone or joint pathology.  In June 1994, the veteran reported 
right knee pain.  Assessments of "? tibial tuberosity" and 
"? strain" were made.  X-ray was within normal limits.  At 
the time of his separation from service in October 1998, the 
veteran complained of pain in both knees.  The examiner noted 
no valgus/varus stress, effusion, joint line tenderness or 
Baker's cyst.  McMurray's sign was negative.  On VA 
examination in April 1999, the examiner noted no objective 
evidence of painful motion, guarding of movement, edema, 
effusion, instability, weakness, tenderness, redness or heat.  
However, the flexion of the right knee was limited to 115 
degrees, and the left to 90 degrees, and the diagnosis was 
arthralgia of the knees with loss of motion due to pain (X-
rays normal).  The Board is unclear as to whether there is 
any pathology to account for the diagnosis, and whether any 
such pathology is related to the inservice complaints.  A VA 
examination should be conducted, with an opinion to resolve 
these questions.

Additionally, the Board notes that the service medical 
records indicate that the veteran was involved in a motor 
vehicle accident in April 1998.  He was noted to have 
"whiplash" at that time, with negative X-ray findings.  The 
VA examinations conducted in April 1999 did not include 
examination of the neck/cervical spine.  The Board is of the 
opinion that such examination is necessary, with an opinion 
as to whether any current neck/cervical spine pathology is 
related to the inservice "whiplash" injury.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA orthopedic examination of his 
cervical spine and both knees.  The 
report of examination should include a 
detailed account of all manifestations of 
pathology found to be present.  The 
examiner should review this remand, the 
service medical records and the April 
1999 VA examination reports, and provide 
an opinion as to the following questions:  

Is there any current pathology to account 
for the diagnosis of arthralgia of the 
knees with loss of motion due to pain 
made on the April 1999 VA examination, 
and, if so, is any such pathology related 
to the inservice complaints summarized 
above?

Is there any current cervical spine/neck 
pathology, and, if so, is any such 
pathology related to the inservice 
"whiplash" injury in April 1998?

A comprehensive report containing 
complete rationale for any opinions 
expressed must be provided and associated 
with the claims folder.  The entire 
claims folder is to be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner is asked to 
indicate that he or she has reviewed this 
material.

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



